EXHIBIT 10.3

STOCKHOLDERS AGREEMENT

AGREEMENT, dated as of October 28, 2019 (“Agreement”) among the parties listed
on the signature pages hereto (each, together with his, her or its Permitted
Transferees as defined in the Amended and Restated Certificate of Incorporation
of Pubco, a “Holder,” and together, the “Holders”) and BRP Group, Inc.
(“Pubco”).

WHEREAS, Pubco intends to consummate an initial public offering (the “IPO”) of
its Class A Common Stock, par value $0.01 per share (“Class A Common Stock”);

WHEREAS, in connection with the IPO, Pubco will become the managing member of
Baldwin Risk Partners, LLC (the “Company”) and, pursuant to a reorganization
agreement, immediately prior to the IPO, the Holders and the other holders of
equity in the Company will receive new units (the “LLC Units”) in the Company,
with the exception of Pubco and its wholly-owned subsidiaries, and an equivalent
number of shares of Class B Common Stock, par value $0.0001 per share, of Pubco
(the “Class B Common Stock,” and together with the Class A Common Stock, the
“Common Stock”); and

WHEREAS, the Holders desire to effect an agreement that during any period
following the completion of the IPO where the Holders meet the Substantial
Ownership Requirement (as defined below), approval by the Holders will be
required for certain corporate actions by Pubco and the Holders will have
certain designation rights with respect to nominees to the Board of Directors
(as defined below).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

STOCKHOLDER RIGHTS AND RESTRICTIONS

Section 1.01. Approval for Certain Corporate Actions. Until the Substantial
Ownership Requirement is no longer met, Pubco shall not permit the occurrence of
the following matters relating to Pubco or the Company without first receiving
the approval of the Holders holding a majority of the shares of Class B Common
Stock held by the Holders as evidenced by a written resolution or consent in
lieu thereof:

(a) any transaction or series of related transactions resulting in the merger,
consolidation or sale of all, or substantially all, of the assets of the Company
and its subsidiaries; any dissolution, liquidation or reorganization (including
filing for bankruptcy) of the Company and its subsidiaries or any acquisition or
disposition of any asset for consideration in excess of 5% of the Total Assets
(as defined below) of Pubco and its subsidiaries;



--------------------------------------------------------------------------------

(b) any transaction or series of related transactions resulting in the issuance
of equity securities, or any other ownership interests, of Pubco, the Company or
any of their subsidiaries for consideration exceeding $10 million, other than
under any equity incentive plan that has received the prior approval of the
Board of Directors;

(c) any amendments to the certificate of incorporation or bylaws of Pubco, or to
the certificate of formation or operating agreement of the Company;

(d) the incurrence, guarantee, assumption or refinancing of indebtedness, or
grant of a security interest, in each case in excess of 10% of Total Assets (or
that would cause aggregate indebtedness or guarantees thereof to exceed 10% of
Total Assets);

(e) the establishment or amendment of any equity, purchase or bonus plan for the
benefit of employees, consultants, officers or directors;

(f) any capital or other expenditure in excess of 5% of Total Assets;

(g) the declaration or payment of dividends on Class A Common Stock, or
distributions by the Company on LLC Units other than Tax Distributions as
defined in the Third Amended and Restated Limited Liability Company Agreement of
the Company;

(h) any change in the size of the Board of Directors;

(i) any change to the location of headquarters, jurisdiction of incorporation,
name or fiscal year end of Pubco or the Company or any change to the designated
registered public accounting firm of Pubco;

(j) the adoption of any “poison pill” or similar shareholder rights plan;

(k) any hiring, termination, or replacement of, or establishing the compensation
or benefits payable to, or making any other significant decisions relating to
the Chief Executive Officer, Chief Financial Officer, Chief Operating Officer,
Chief Partnership Officer or any other senior management or key employee of
Pubco or the Company, including entering into new employment agreements or
modifying existing employment agreements, adopting or modifying any plans
relating to any incentive securities or employee benefit plans or granting
incentive securities or benefits to any such individuals under any existing
plans; or

 

2



--------------------------------------------------------------------------------

(l) any agreement or commitment with respect to any of the foregoing.

Section 1.02. Composition of the Board. (a) Until the Substantial Ownership
Requirement is no longer met, the Holders holding a majority of the shares of
Class B Common Stock held by the Holders may, by means of a written resolution
or consent in lieu thereof, designate the nominees for a majority of the members
of the Board of Directors, including the Chair of the Board of Directors.

(b) So long as The Villages Invesco, LLC or its beneficial owners, or any
affiliates of its beneficial owners (other than, for the avoidance of doubt, BRP
Group, Inc. or Baldwin Insurance Group Holdings, LLC), together beneficially own
7.5% of the aggregate number of outstanding shares of Common Stock, (i) it may
designate one nominee for election to the Board of Directors and (ii) any
director elected after having been nominated by The Villages Invesco, LLC may
only be removed (x) for cause or (y) with the consent of The Villages Invesco,
LLC. For the avoidance of doubt, the right to nominate a director for election
to the Board of Directors set forth in this clause (b) shall be in addition to
any rights The Villages Invesco, LLC, its beneficial owners and any owners of
its beneficial owners to may have pursuant to clause (a) above.

(c) In the absence of any designation from the Persons or groups with the right
to designate a director as specified in Sections 1.02(a) or (b) above, the
director or directors previously designated by them and then serving shall be
reelected if still eligible to serve as provided herein.

Section 1.03. Transfers. No Holder shall sell, transfer or otherwise dispose of
Class B Common Stock, except for transfers (i) pursuant to a Disposition Event
(as such term is defined in the certificate of incorporation of Pubco) pursuant
to Section 8.02(a) of the Third Amended and Restated Limited Liability Company
Agreement of the Company; (ii) as approved in writing pursuant to
Section 8.02(b) of the Third Amended and Restated Limited Liability Company
Agreement of the Company or (iii) to a permitted transferee pursuant to
Section 8.02(c) of the Third Amended and Restated Limited Liability Company
Agreement of the Company.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

Section 2.01. Corporation Authorization. Each Holder that is not a natural
person represents and warrants to each of the other Holders and Pubco that such
Holder is validly organized and existing under the laws of its state of
organization and has all requisite power and authority to execute and deliver
this Agreement, to perform fully its obligations hereunder and to consummate the
transactions contemplated hereby, and that this Agreement constitutes the valid
and binding agreement of such Holder.

 

3



--------------------------------------------------------------------------------

Section 2.02. Non-Contravention. Each Holder represents and warrants to each of
the other Holders and Pubco that the execution, delivery and performance by such
Holder of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) if such Holder is not a natural person,
contravene or conflict with, or constitute a violation of, any articles or
certificate of incorporation or formation, bylaws, operating agreement, or
comparable organizational documents of such Holder; (ii) contravene or conflict
with, or constitute a violation of, any material applicable law or any material
agreement, or order binding on such Holder; or (iii) result in the imposition of
any Lien (as defined below) on any asset of such Holder.

Section 2.03. Ownership of Shares of Common Stock. Each Holder represents and
warrants to each of the other Holders and Pubco that such Holder is the record
and beneficial owner of all of the shares of Common Stock owned by them on the
date hereof, and that the shares of Common Stock owned by them on the date
hereof are owned free of any and all liens, charges, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever (collectively, “Liens”) and any other
limitation or restriction (including any restriction on the right to vote or
otherwise dispose of the shares of Common Stock), other than transfer
restrictions under applicable securities laws, Pubco’s Amended and Restated
Certificate of Incorporation or Amended and Restated Bylaw, or the Voting
Agreements. Except for the Voting Agreements, none of the shares of Common Stock
is subject to any voting trust or other agreement or arrangement with respect to
the voting of such shares of Common Stock.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PUBCO

Pubco represents and warrants to each Holder that:

Section 3.01. Corporation Authorization. Pubco is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority to execute and
deliver this Agreement, to perform fully its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
authorized by all necessary corporate and other action by Pubco and constitutes
a legal, valid and binding obligation and agreement of Pubco.

 

4



--------------------------------------------------------------------------------

Section 3.02. Non-Contravention. The execution, delivery and performance by
Pubco of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) contravene or conflict with, or constitute a
violation of, any provision of the Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws, or any other organizational
documents of Pubco; (ii) contravene or conflict with, or constitute a violation
of, any material applicable law or any material agreement or order binding on
Pubco; or (iii) result in the imposition of any Lien on any asset of Pubco.

ARTICLE 4

MISCELLANEOUS

Section 4.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party consisting of more
than one person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person (as defined below) include
the successors and permitted assigns of that Person. References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively.

Section 4.02. Additional Definitions.

(a) “Board of Directors” means the Board of Directors of Pubco.

(b) “Organization” means any corporation, partnership, joint venture or
enterprise, limited liability company, unincorporated association, trust,
estate, governmental entity or other entity or organization, and shall include
the successor (by merger or otherwise) of any entity or organization.

 

5



--------------------------------------------------------------------------------

(c) “Person” means any natural person or Organization.

(d) “Substantial Ownership Requirement” means the beneficial ownership (as such
term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) by the
Holders collectively, of shares of Common Stock representing at least ten
percent (10%) of the issued and outstanding shares of Common Stock.

(e) “Total Assets” of any Person means the consolidated total assets of such
Person and its subsidiaries, as determined in accordance with U.S. generally
accepted accounting principles, as shown on such Person’s most recent balance
sheet.

(f) “Voting Agreements” means, collectively, the Voting Agreement, dated as of
the date hereof, by and among L. Lowry Baldwin and certain of the parties named
therein, and the Voting Agreement, dated as of the date hereof, by and among The
Villages Invesco, LLC and certain of the parties named therein.

Section 4.03. Further Assurances. Each party to this Agreement, at any time and
from time to time upon the reasonable request of another party to this
Agreement, shall promptly execute and deliver, or cause to be executed and
delivered, all such further instruments and take all such further actions as may
be reasonably necessary or appropriate to confirm or carry out the purposes and
intent of this Agreement.

Section 4.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 4.05. Assignment. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that no party may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the consent of the
other parties hereto, other than a transfer to (i) in the case of any Holder
that is not a natural person, any Person that is an affiliate of such Holder,
and (ii) in the case of any Holder that is a natural person, (A) any Person to
whom Class B Common Stock are Transferred from such Holder (1) by will or the
laws of descent and distribution or (2) by gift without consideration of any
kind; provided that, in the case of clause (2), such transferee is the spouse,
the lineal descendant, sibling, parent, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of such Holder, (B) a trust that is
for the exclusive benefit of such Holder or its permitted transferees under
(A) above or (C) any institution qualified as tax-exempt under Section 501(c)(3)
of the Code.

 

6



--------------------------------------------------------------------------------

Section 4.06. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the law of the State of Delaware, without regard to
the conflicts of law rules of such state.

Section 4.07. Consent to Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Delaware Chancery Court, and that
any cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of Delaware, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.

Section 4.08. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 4.09. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 4.10. Counterparts. This Agreement may be executed (including by
facsimile transmission or other electronic signature of this Agreement signed by
such party (via PDF, TIFF, JPEG or the like)) with counterpart pages or in one
or more counterparts, each of which shall be deemed an original and all of which
shall, taken together, be considered one and the same agreement, it being
understood that both parties need not sign the same counterpart.

 

7



--------------------------------------------------------------------------------

Section 4.11. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes all prior and
contemporaneous agreements and understanding, both oral and written, among the
parties hereto with respect to the subject matter hereof

Section 4.12. Amendments; Waiver. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by each party to this Agreement or in the case of a
waiver, by the party against whom the waiver is to be effective.

Section 4.13. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement is not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or in equity. Accordingly, it also is agreed that
each of Pubco and the Holders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

Section 4.14. IPO Closing; Termination. This Agreement will automatically
terminate and be of no force and effect if the closing of the IPO does not occur
within twelve months from the date of this Agreement. This agreement will
automatically terminate and be of no force and effect when the Substantial
Ownership Requirement is no longer met.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BRP GROUP, INC. By:  

/s/ Kristopher A. Wiebeck

  Name: Kristopher A. Wiebeck   Title: Chief Financial Officer BALDWIN INSURANCE
GROUP HOLDINGS, LLC By:  

/s/ L. Lowry Baldwin

  Name: L. Lowry Baldwin   Title: Manager L. LOWRY BALDWIN By:  

/s/ L. Lowry Baldwin

LAURA R. SHERMAN By:  

/s/ Laura R. Sherman

LAURA R. SHERMAN GRAT 2019-1 DATED SEPTEMBER 30, 2019 By:  

/s/ Laura R. Sherman

  Name: Laura R. Sherman   Title: Sole Trustee

 

[Signature Page to the Stockholders Agreement]



--------------------------------------------------------------------------------

LAURA R. SHERMAN GRAT 2019-2 DATED SEPTEMBER 30, 2019

By:  

/s/ Laura R. Sherman

  Name: Laura R. Sherman   Title: Sole Trustee ELIZABETH H. KRYSTYN By:  

/s/ Elizabeth H. Krystyn

ELIZABETH H. KRYSTYN 2019 GRANTOR RETAINED ANNUITY TRUST I DATED SEPTEMBER 30,
2019

By:  

/s/ Elizabeth H. Krystyn

  Name: Elizabeth H. Krystyn   Title: Sole Trustee

ELIZABETH H. KRYSTYN 2019 GRANTOR RETAINED ANNUITY TRUST II DATED SEPTEMBER 30,
2019

By:  

/s/ Elizabeth H. Krystyn

  Name: Elizabeth H. Krystyn   Title: Sole Trustee

 

 

[Signature Page to the Stockholders Agreement]



--------------------------------------------------------------------------------

TREVOR L. BALDWIN By:  

/s/ Trevor L. Baldwin

KRISTOPHER A. WIEBECK By:  

/s/ Kristopher A. Wiebeck

KRISTOPHER A. WIEBECK 2019 GRANTOR RETAINED ANNUITY TRUST DATED SEPTEMBER 30,
2019

By:  

/s/ Kristopher A. Wiebeck

  Name: Kristopher A. Wiebeck   Title: Sole Trustee JOHN A. VALENTINE By:  

/s/ John A. Valentine

JOHN A. VALENTINE 2019 GRANTOR RETAINED ANNUITY TRUST DATED SEPTEMBER 30, 2019

By:  

/s/ John A. Valentine

  Name: John A. Valentine   Title: Sole Trustee

[Signature Page to the Stockholders Agreement]



--------------------------------------------------------------------------------

DANIEL GALBRAITH By:  

/s/ Daniel Galbraith

BRADFORD L. HALE By:  

/s/ Bradford L. Hale

JOSEPH D. FINNEY By:  

/s/ Joseph D. Finney

THE VILLAGES INVESCO, LLC By:  

/s/ Kelsea Morse Manly

  Name: Kelsea Morse Manly   Title: Manager CHRISTOPHER J. STEPHENS By:  

/s/ Christopher J. Stephens

MATTHEW HAMMER By:  

/s/ Matthew Hammer

WMTHCS & ASSOCIATES, LLC By:  

/s/ H. William Montoya

  Name: H. William Montoya   Title: Partner

[Signature Page to the Stockholders Agreement]



--------------------------------------------------------------------------------

AMY INGRAM By:  

/s/ Amy Ingram

KELLY NASH By:  

/s/ Kelly Nash

WILLIAM TAULBEE By:  

/s/ William P. Taulbee

MARK WEBB By:  

/s/ R. Mark Webb

RICHARD RUSSO By:  

/s/ Richard P. Russo, Jr.

FIDUCIARY PARTNERS RETIREMENT GROUP, INC.

By:  

/s/ Kenneth F. Jewell

  Name: Kenneth F. Jewell   Title: Chief Executive Officer KMW CONSULTING, LLC
By:  

/s/ Kristopher A. Wiebeck

  Name: Kristopher A. Wiebeck   Title: Managing Member

[Signature Page to the Stockholders Agreement]



--------------------------------------------------------------------------------

W. DAVID COX By:  

/s/ W. David Cox

MICHAEL P. RYAN By:  

/s/ Michael P. Ryan

INSURANCE AFFORDABLE, INC. By:  

/s/ Dennis P. Gagnon, Jr.

  Name: Dennis P. Gagnon, Jr.   Title: President BRIAN BRENNAN By:  

/s/ Brian Brennan

CLINTON DURST By:  

/s/ Clinton James Durst

KEN SPRAGGINS By:  

/s/ Ken Spraggins

DREW ARMACOST By:  

/s/ Drew Armacost

INSURANCE AGENCIES OF THE VILLAGES, INC. By:  

/s/ Kelsea Morse Manly

  Name: Kelsea Morse Manly   Title: President

[Signature Page to the Stockholders Agreement]



--------------------------------------------------------------------------------

RYAN INSURANCE & FINANCIAL SERVICES, INC. By:  

/s/ Sean D. Ryan

  Name: Sean D. Ryan   Title: President CRB INSURANCE, LLC By:  

/s/ Christopher R. Black

  Name: Christopher R. Black   Title: Managing Member ROBERT J WENTZELL FAMILY
PARTNERSHIP By:  

/s/ Robert J. Wentzell

  Name: Robert J. Wentzell   Title: Managing Partner ROBERT C. WENTZELL By:  

/s/ Robert C. Wentzell

FOUNDATION INSURANCE OF FLORIDA, LLC By:  

/s/ Jason E. Eisenberg

  Name: Jason E. Eisenberg   Title: Manager MILLENNIAL SPECIALTY HOLDCO, LLC By:
 

/s/ James M. Roche

  Name: James M. Roche   Title: Managing Partner

 

[Signature Page to the Stockholders Agreement]



--------------------------------------------------------------------------------

AB RISK HOLDCO, INC. By:  

/s/ Keith P. Becker

  Name: Keith P. Becker   Title: President EMMANUEL LAURIA By:  

/s/ Emmanuel Lauria

IPEO SOLUTIONS LLC By:  

/s/ Michael Ortoll

  Name: Michael Ortoll   Title: Chief Executive Officer

[Signature Page to the Stockholders Agreement]